DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 12/29/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 6, 8, 9, 21, 22, 23 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al ([188Re]Rhenium Sulfide Suspension: A Potential Radiopharmaceutical for Tumor Treatment Following Intra-Tumor Injection; Nuclear Medicine & Biology, vol. 26, pp 573-579, 1999).
Yu discloses a process of making Re188 particles comprising rhenium sulfide where the particles have a size between 5-10 microns (Table 1).  The process comprises providing a rhenium solution with a precipitating agent, isolating the microparticles, washing and filtering the particles (pp 574).  The resulting composition is more than 90% Re188 particles (abstract). The obtained particles have a size from 5-10 microns (Table 1). The composition comprise a carrier such as polyvinyl pyrrolidone and is used in radiotherapy (pp 574). These disclosures render the claims anticipated.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hafeli et al (Stability of biodegradable radioactive rhenium (Re-186 and Re-188) microspheres after neutron-activation; Applied Radiation and Isotopes 54, pp 869-879, 2001).
Hafeli discloses a process of making 186/188Re activated particles, comprising irradiating commercially available Re powders (pp 872).  The powders are sized to less than 10 microns and blended with a carrier material before neutron bombardment (pp 871-872). The process comprises the same steps as the instant claims, although in a different order, however the claims merely recite that the process comprises the steps of irradiation, and blending with a carrier. As such, it would have been obvious to follow the disclosures of Hafeli to arrive at the instantly claimed invention. Further, while not explicitly stated, the commercially available Rhenium powder naturally comprises 185 and 187 radioisotopes and as such, neutron bombardment of the commercially available rhenium powder would . 

Claim 3-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Yu et al ([188Re]Rhenium Sulfide Suspension: A Potential Radiopharmaceutical for Tumor Treatment Following Intra-Tumor Injection; Nuclear Medicine & Biology, vol. 26, pp 573-579, 1999) in view of Luzzi et al (US 2007/0031327 hereafter Luzzi) and Mavity et al (US 6248057 hereafter Mavity).
As discussed above Yu discloses a method of making activated 188Re microparticles and a method of using said particles to treat cancer (abstract). The reference is silent to the specific disorders of the instant claims, however the use of rhenium microparticles for the treatment of various skin pigment disorders is known in the art as seen in the Luzzi and Mavity patent.
Luzzi discloses a microparticulate radiation therapy for the diagnosis and treatment of diseases [abstract]. The microparticles comprises 186Reor188Re [0028]. The disorders include cancers including skin and malignant epithelial tumors [0097]. It would have been obvious to apply these particles to treat the various disorders as they are similar to those of Yu.
Mavity discloses radiation therapy comprising the application of microparticles comprising 186Re and 188Re (col. 7, lin. 10-20). The particles measure about 20 microns (col. 12, lin. 5-10). The disorders treated by the formulation including pigment disorders for the skin like sarcoma or melanoma (col. 11, lin. 51-57). It would have been obvious to apply these particles to treat the various disorders as they are similar to those of Yu.
Regarding the tattoo desaturation limitation, the limitation requires the removal of excess pigmentation as found in melanoma treatments. As such, it would have been obvious to apply treatments for pigment disorders to desaturate tattoos or any pigment disorder in the skin.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Yu and Hafeli are new references applied to address the rhenium sulfide limitations, while Luzzi and Mavity continue to address the supporting claims regarding the specific conditions treatable by radiated rhenium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618